Citation Nr: 1117636	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  08-24 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for hypercholesterolemia, including as secondary to diabetes mellitus, type II, and as a result of herbicide exposure, asbestos exposure, and ionizing radiation exposure.

2.  Entitlement to service connection for carpal tunnel syndrome (CTS) of the right wrist as a residual of in-service wrist surgery, including as a result of herbicide exposure, asbestos exposure, and ionizing radiation exposure.

3.  Entitlement to service connection for limitation of motion of the right wrist as a residual of in-service wrist surgery, including as a result of herbicide exposure, asbestos exposure, and ionizing radiation exposure.

4.  Entitlement to service connection for arthritis of the right wrist as a residual of in-service wrist surgery, including as a result of herbicide exposure, asbestos exposure, and ionizing radiation exposure.

5.  Entitlement to service connection for diabetes mellitus, type II, including as a result of herbicide exposure, asbestos exposure, and ionizing radiation exposure.

6.  Entitlement to service connection for hypertension, including as secondary to diabetes mellitus, type II, and as a result of herbicide exposure, asbestos exposure, and ionizing radiation exposure.


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1969 to October 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

A review of the Board's January 2010 determination in this case will assist in the understanding of why the Board has divided the claims into the six distinct issues cited above.  Simply stated, the Veteran's claims have been explicit.  The Veteran seeks service connection for: (1) arthritis of the right wrist; (2) CTS of the right wrist; and (3) limitation of motion of the right wrist.  Again, it is important for the Veteran to understand that pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.  Therefore, the question that must be decided is whether the Veteran has a disability distinct from the now 20 percent disability evaluation of the service connected impairment of digital nerves, residuals of surgery to the right wrist.

The issues of service connection for arthritis of the right wrist (as a residual of in-service wrist surgery) including as a result of herbicide exposure, asbestos exposure, and ionizing radiation exposure; and diabetes mellitus, type II and hypertension including as a result of herbicide exposure, asbestos exposure, and ionizing radiation exposure are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Hypercholesterolemia is not a disability.

2.  The Veteran's CTS of the right wrist did not have onset during and is not related to active service, and is not a residual of his service-connected in-service wrist surgery or claimed herbicide, asbestos, or radiation exposure.

3.  The Veteran does not have limitation of motion of the right wrist.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypercholesterolemia have not been met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303 (2010).

2.  The criteria for service connection for CTS of the right wrist and limitation of motion of the right wrist, both claimed as a residual of in-service wrist surgery, and as a result of herbicide, asbestos, and ionizing radiation exposure, have not been met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R.  §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for CTS of the right wrist and limitation of motion of the right wrist, both as residuals of in-service wrist surgery, and for hypercholesterolemia.  Each disability is also claimed as secondary to herbicide, asbestos, and radiation exposure.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  In general, service connection requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in- service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in- service disease or injury and the current disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).

A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  A demonstration of continuity of symptomatology is an alternative method of demonstrating the second and/or third Caluza elements discussed above.  Savage, 10 Vet. App. at 495-496.  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Certain chronic diseases may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court of Appeals of Veterans Claims (Court) has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

A.  Hypocholesterolemia

The Veteran seeks service connection for hypercholesterolemia, including as a result of exposure to herbicides, asbestos, and ionizing radiation.  Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1; Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  A symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

In this case, the finding of hypercholesterolemia represents only a laboratory finding and not an actual disability, in and of itself, for which VA compensation benefits are payable.  See 61 Fed. Reg. 20440, 20445 (May 7, 1996).  

In this regard, no disability manifesting as, or related to, hypercholesterolemia has been diagnosed.

Therefore, hypercholesterolemia alone is not a "disability" for VA compensation benefits purposes, and consequently, service connection must be denied.  The law here is dispositive.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, the Board need not determine the relationship of the Veteran's hypercholesterolemia to service.


B.  Carpal Tunnel Syndrome (CTS) & Limitation of Motion of the Right Wrist

The Veteran alleges entitlement to service connection for CTS of the right wrist and for limitation of motion of the right wrist, both as secondary to exposure to herbicides, ionizing radiation, and asbestos.  A veteran who had active service in the Republic of Vietnam at any time from January 9, 1962, to May 7, 1975, will be presumed to have been exposed to an herbicide agent during that service.  38 U.S.C.A. § 1116(f) (2002); 38 C.F.R. § 3.307(a)(6)(iii).  A veteran must actually set foot within the land borders of Vietnam, to include the contiguous waterways, in order to be entitled to the statutory presumptions for disabilities claimed as a result of exposure to herbicides.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); see also VAOPGCPREC 27-97.  

For the purposes of 38 C.F.R. § 3.307, the term herbicide agent means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6)(i).  

If a veteran was exposed to an herbicide agent during active military service, the following diseases will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), ischemic heart disease, Parkinson's disease, and chronic lymphocytic leukemia, and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A.  § 1116(a)(2); 38 C.F.R.  §§ 3.307(a)(6), 3.309(e).

The term acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  38 C.F.R. § 3.309(e).

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides to include Agent Orange used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395 (2007).

In this case, the Veteran does not contend that he served in the Republic of Vietnam but that he was exposed to herbicides while serving on the USS HALIBUT and USS SEAWOLF while at Mare Island Naval Shipyard.  

Even if the Board were to assume exposure to herbicides during service, service connection for his right wrist disabilities is not warranted on this basis because these conditions are not listed under the presumptive provisions of 38 C.F.R. § 3.309(e).  More importantly, none of the evidence indicates a relationship between the right wrist disabilities and herbicides.  Therefore, service-connection for the right wrist disabilities is not warranted based upon exposure to herbicides.

The Veteran also contends that his right wrist disabilities are secondary to ionizing radiation exposure.  Service connection for disabilities claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by several different methods.  Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are certain types of cancer that are presumptively service connected, specific to radiation- exposed veterans.  38 U.S.C.A. § 1112(c) (West 2002); 38 C.F.R. § 3.309(d) (2010).

Second, when a 'radiogenic disease' first becomes manifest after service, and it is contended that the disease resulted from exposure to ionizing radiation during service, various development procedures must be undertaken in order to establish whether or not the disease developed as a result of exposure to ionizing radiation.  38 C.F.R. § 3.311(a)(1) (2010).

Third, even if the claimed disability is not listed as a presumptive disease under 38 C.F.R. § 3.309(d) or as a radiogenic disease under 38 C.F.R. § 3.311 (2010), service connection must still be considered on a direct basis under 38 C.F.R. § 3.303(d) in order to determine whether the disease diagnosed after discharge was incurred during active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In this case, personnel records indicate possible exposure to radiation; however, the Veteran's claimed right wrist disabilities are not listed as diseases entitled to presumptive service-connection under 38 C.F.R. § 3.309(d) for radiation-exposed veterans.  Further, neither of the claimed disabilities have been attributed to any radiogenic disease under 38 C.F.R. § 3.311, nor is there any medical evidence of record specifically attributing the claimed disabilities to radiation exposure.  Therefore, service-connection for the right wrist disabilities is not warranted based upon exposure to radiation.

In addition to the above, the Veteran claims that his right wrist disabilities are secondary to asbestos exposure.  There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary promulgated any regulations in regard to such claims.  However, the VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (Manual), provides information concerning claims for service connection for disabilities resulting asbestos exposure.  The date of this amended material is December 13, 2005.  The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze an appellant's claim for service connection for asbestosis or asbestos-related disabilities under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).

The Manual defines "asbestos" as a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (a).  Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  Id. at Subsection (a).  Some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  Id. at Subsection (f).

Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Id. at Subsection (b).  Inhalation of asbestos fibers can produce fibrosis (the most commonly occurring of which is interstitial pulmonary fibrosis or asbestosis), tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  Id. at Subsection (b).

The latent period for the development of disease due to exposure to asbestos ranges from 10 to 45 or more years (between first exposure and the development of disease).  Id. at Subsection (d).  The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether or not: (1) service records demonstrate the veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether or not the veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  Id. at Subsection (h).

With respect to claims involving asbestos exposure, VA must determine whether or not military records demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  M21-1MR, Part IV, Subpart ii, Chapter 1, Section H, Topic 29; DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).

It should be noted that the pertinent parts of the manual guidelines on service connection in asbestos-related cases are not substantive rules, and there is no presumption that a Veteran was exposed to asbestos in service by reason of having served aboard a ship.  Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed.Cir. 2002); VAOPGPREC 4-2000 (April 13, 2000), published at 65 Fed Reg. 33422 (2000).

In this case, even assuming that the Veteran was exposed to asbestos during service, his claimed right wrist disabilities are not disabilities associated with asbestos exposure.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (b).  Further, no evidence, including the Veteran's statements, indicates a link between asbestos exposure and CTS or limitation of motion of the right wrist.  Therefore, the Board finds that service connection on the basis of asbestos exposure is not warranted.

Finally, the Board has considered whether service connection for the right wrist disabilities is warranted on a direct basis.  The entrance examination dated September 1968 and periodic examination dated February 1969 show no evidence of CTS or limitation of motion of the right wrist.  The STRs show removal of a ganglion cyst from the right wrist in October 1971; however, the records do not indicate CTS, a disability of the median nerve, or limitation of motion of the wrist, weighing against the claims for service connection.

The Veteran had a VA examination in July 2007.  The examiner reviewed the claims file and noted the Veteran's history of ganglion cyst removal.  The Veteran reported suffering numbness of the outside of the hand since the surgery.  He has developed symptoms of paresthesias of the right hand over the past several years, which usually occurs when driving and after significant typing.  He often has paresthesias at night.  After shaking and rubbing his hand the symptoms dissipate.  The examiner stated that the paresthesias symptoms are typical of CTS.  The examiner noted normal dexterity of the right hand with normal range of motion (ROM) of all joints of the thumb and wrist, weighing against the claim for service connection for a disability manifesting as limitation of motion of the wrist.

The sensory examination revealed decreased sensation on the dorsal surface of the thumb.  The Phalen test for CTS was positive on the right and the wrist and median nerve were positive for radiation.  The diagnosis was described as symptoms of CTS for 3 years which are unrelated to the surgical removal of the ganglion cyst and the current major presentation of the Veteran.  He stated that the symptoms of CTS, compression neuropathy of the right median nerve with intermittent paresthesias of the right hand, are unrelated and not caused by the ganglion cyst removal.  He stated that the CTS is of recent onset and was not caused by or a result of service, weighing against the Veteran's claim.

A November 2008 letter from the Veteran's private physician, Dr. D.B., M.D., states that the Veteran had mild median nerve compression of the right wrist.  The Veteran reported numbness down the radial aspect of his hand distal to the previous incision.  Physical examination showed decreased sensation in the median nerve as well as decreased sensation distal to the previous incisional site.  In his assessment, he noted that the Veteran had CTS, arthritis, and nerve injury.  He said that the decreased sensation in the lateral aspect of the hand was created by the previous surgery; however, he could not relate the CTS to that surgery, weighing against the Veteran's claim.

Regarding the claim seeking service connection for limitation of motion of the right wrist, service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, the evidence fails to show limitation of ROM of the right wrist .  Specifically, the VA examiner noted normal ROM.  The Board considered the Veteran's written statements; however, he did not address limitation of motion of the wrist in any correspondence.  Thus, without a current disability, service connection cannot be granted.

Regarding the CTS, the Board has considered the Veteran's statements alleging that his condition is related to service or the result of his in-service wrist surgery.  While the Veteran is competent to describe symptoms, such as pain, and to provide opinions regarding readily observable etiologies, he is not competent to opine as to the etiology of his CTS as it is a complex matter that involves nerves of the wrist.  In this case, the Veteran is already service-connected for nerve damage to the digital nerves of the radial nerve to the right thumb.  CTS involves the median nerve and in this case, the VA examiner stated that the Veteran's CTS, or compression neuropathy of the right median nerve with intermittent paresthesias of the right hand, is not related to his service-connected residuals of his in-service wrist surgery.  He also noted that the condition is of recent onset.  

In addition, the Veteran's private physician, Dr. D.B., was unable to relate the mild median nerve compression or CTS to the in-service ganglion cyst removal.  Further, STRs fail to note complaints or treatment of the median nerve or CTS during service.

In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's right wrist CTS to active duty or his service connected residuals of right wrist surgery, despite his contentions to the contrary.  To that end, the Board places significant probative value on the VA examiner and private physician's statements indicating no relationship between CTS and service or the ganglion cyst removal performed during service.

The Board finds that the VA examination was adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Moreover, there is no contradicting medical evidence of record.  Therefore, the Board finds the VA examiner's opinion to be of great probative value.

The Board has also considered the Veteran's statements asserting a nexus between his currently-diagnosed disorder and in-service surgery.  While the Board reiterates that he is competent to report symptoms as they come to him through his senses, CTS is not the type of disorder that a lay person can provide competent evidence on questions of etiology or diagnosis.  Such competent evidence has been provided by the medical personnel who have examined the Veteran during the current appeal and by service records obtained and associated with the claims file.  Here, the Board attaches greater probative weight to the clinical findings than to his statements.  See Cartright, 2 Vet. App. at 25.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction, or regional office (RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also requires VA to provide the claimant with notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in May 2007 and August 2007 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The RO obtained private treatment records and FAA records and the Veteran provided private treatment records and statements for review.  The Veteran was afforded a VA medical examination in July 2007 for his wrist related disabilities.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Veteran argues that his VA examination was not adequate.  However, it appears that the VA examiner was thorough, reviewed the claims file, provided the criteria necessary for rating purposes, and provided opinions supported by rationale.  Accordingly, the Board finds that the duty to notify and assist has been satisfied in this matter.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for hypocholesterolemia including as secondary to diabetes mellitus, type II, and as a result of herbicide exposure, asbestos exposure, and ionizing radiation exposure is denied.

Service connection for CTS of the right wrist as a residual of in-service wrist surgery, including as a result of herbicide exposure, asbestos exposure, and ionizing radiation exposure is denied.

Service connection for limitation of motion of the right wrist as a residual of in-service wrist surgery, including as a result of herbicide exposure, asbestos exposure, and ionizing radiation exposure is denied.

REMAND

The Veteran seeks service connection for his diabetes mellitus, type II and hypertension, including as secondary to exposure to herbicides.  In reviewing the record, the Board initially observes that the Veteran did not serve in the Republic of Vietnam.  No action has been undertaken to develop the record as to the Veteran's claimed in-service herbicide exposure.  VA has specific procedures to determine whether a veteran was exposed to herbicides in a location other than Vietnam or along the demilitarized zone (DMZ) in Korea.  VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.n., directs that the RO should send a detailed statement of the Veteran's claimed herbicide exposure to the Compensation and Pension (C&P) Service and request a review of the Department of Defense (DoD) inventory of herbicide operations to determine whether herbicides were used or tested as contended.  If the exposure is not verified, the RO is directed to send an inquiry to the Joint Services Records Research Center (JSRRC) for verification.

The Veteran also seeks service connection for arthritis of the right wrist as a residual of in-service wrist surgery, including as a result of herbicide exposure, asbestos exposure, and ionizing radiation exposure.  In January 2010, the Board remanded this matter for additional development, to include the scheduling of a VA examination.  It appears that an examination was requested on August 11, 2010 and scheduled for August 25, 2010.  Documentation from the VA Medical Center (VAMC) indicates that the Veteran failed to report for his examination.

On September 7, 2010, VA received a letter from the Veteran indicating that he had temporarily relocated to Texas to care for a family member.  In a February 2011 statement, he indicated that he was already in Texas when VAMC sent the letter notifying him of the VA examination.  The letter was forwarded to Texas; however, he did not receive it until August 25, 2010, the day of his appointment.  He called VAMC upon receipt of the letter to explain his situation and reschedule the appointment.  He said he followed up on several occasions but that the examination was not rescheduled.

In this case, the Board finds that the Veteran should be given the benefit of the doubt and that another VA examination should be scheduled.  However, the Veteran must note that if he fails to attend scheduled medical examinations without "good cause", his claims shall be rated based on the evidence of record.  38 C.F.R. § 3.655(a) (2010).

Accordingly, the case is REMANDED for the following action:

1.  Undertake the development prescribed under VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.n. to determine whether the Veteran was exposed to herbicides.  All correspondence and attempts to verify herbicide exposure must be associated with the claims file.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his arthritis of the right wrist, specifically, his right basilar joint arthritis.  The claims file must be provided to the examiner and the examiner must indicate his or her review of the claims file in the report.

The examiner should indicate whether the Veteran suffers arthritis of the right wrist and/or right basilar joint arthritis.  The examiner should indicate the etiology of the Veteran's arthritis.  Specifically, the examiner should indicate whether it is at least as likely as not that any currently present arthritis is etiologically related to disease or injury in service or a result of the Veteran's in-service ganglion cyst removal.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

The examiner is also requested to provide a rationale for any opinion expressed.  If the examiner finds it impossible to provide any requested opinion without resort to pure speculation, he or she should so indicate.

3.  Then, readjudicate the Veteran's claims on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


